DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The arguments regarding claims 1 and 12 and the amendment regarding claim 6 have fail to put the application in condition in condition for allowance. 
Applicant argues that the prior art fails to disclose that “a broadcasting receiver configured to: receive the first broadcast signal and the second broadcast signal transmitted from the glass antenna, extract a harmonic component of the first broadcast signal from a transmission path of the first broadcast signal, invert the extracted harmonic component, and cancel and remove a harmonic component, identical to the extended harmonic component of the first broadcast signal, from the second broadcast signal by adding a phase-inverted harmonic component to a transmission path of the second broadcast signal.” The Examiner disagrees. In fact, the primary reference, Otaki et al., disclose a broadcasting receiver defined as the receiving apparatus main body, 31, designed further to comprise a demultiplexer, 32, for achieving the function claimed, as stated in Para. 0020-0022. In addition, the secondary reference, Shatara, discloses a broadcasting receiver defined as the receiver system having dual tuner design for reducing multipath interference without affecting signal quality by creating a null (which is a canceling effect to invert phase and amplitude – Para. 0003-0004) in the antenna pattern in the direction of the multipath interferer. This is particularly achieved using an algorithm implemented in the receiver system (Para. 0007). 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. (EP 1686704 A2) in view of Shatara (US 20070142011).
Regarding claim 1:
Otaki et al. disclose an antenna system (in Figs. 2) of a vehicle comprising: a glass antenna (21) disposed on a surface of a glass (FRONT GLASS) of the vehicle (See Fig. 2) and configured to receive a first broadcast signal (via 27a) and a second broadcast signal (via 27b; Para. 0008, Lines 1-4, 9-11); and a broadcasting receiver (31) configured to receive the first broadcast signal (via 34) and the second broadcast signal (33) transmitted from the glass antenna (21).
Otaki et al. is silent on that the glass antenna cancel and remove a harmonic component of the first broadcast signal from the second broadcast signal.
Shatara disclose in a diversity antenna system, it is expedient to cancel and remove a harmonic component of the first broadcast signal from the second broadcast signal (Para. 0007, Lines 2-7; Para. 0012, Lines 3-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the glass antenna defined as the interferer to cancel and remove a harmonic component of the broadcast signal by creating null in the antenna pattern as taught by Shatara into the device of Otaki et al. for the benefit of satisfying needed protocol in modulus algorithm systems used in implementing extensively in digital broadcasting (Para. 0007, Lines 1-9; Para. 0012, Lines 14-19).
Regarding claim 6:
Otaki et al. disclose an antenna system (in Figs. 1 and 2) of a vehicle comprising: a glass antenna (21) disposed on a surface of a glass (FRONT GLASS) of the vehicle (See Fig. 2) and configured to receive a first broadcast signal (via 27a) and a second broadcast signal (via 27b); and a broadcasting receiver (31) configured to: receive the first broadcast signal (via 34) and the second broadcast signal (via 33) transmitted from the glass antenna (21), extract a harmonic component of the first broadcast signal (via 34) from a transmission path (38) of the first broadcast signal (from 27a).
Otaki et al. is silent on inverting the extracted harmonic component, and cancel and remove a harmonic component, identical to the extended harmonic component of the first broadcast signal, from the second broadcast signal by adding a phase-inverted harmonic component to a transmission path of the second broadcast signal.
Shatara disclose in a diversity antenna system, it is expedient to generate a null in the multipath interferer antenna in this case inverting the extracted harmonic component, and cancel and remove a harmonic component of the first broadcast signal from the second broadcast signal by adding the harmonic component of which a phase is inverted to a transmission path of the second broadcast signal (Para. 0007, Lines 2-7; Para. 0012, Lines 3-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the glass antenna defined as the interferer to cancel and remove a harmonic component of the broadcast signal by creating null in the antenna pattern as taught by Shatara into the device of Otaki et al. for the benefit of satisfying needed protocol in modulus algorithm systems used in implementing extensively in digital broadcasting (Para. 0007, Lines 1-9; Para. 0012, Lines 14-19).
Regarding claim 10:
Otaki as modified disclose that the transmission path (28) of the first broadcast signal (via 27a) comprises a first preprocessor (34) configured to preprocess the first broadcast signal (from 27a), and wherein the transmission path (29) of the second broadcast signal (via 27b) comprises a second preprocessor (33) configured to preprocess the second broadcast signal (via 27b).
Regarding claim 12:
Otaki et al. disclose an antenna system (in Figs. 1 and 2) of a vehicle comprising: a glass antenna (21) disposed on a surface of a glass (FRONT GLASS) of the vehicle (See Fig. 2) and configured to receive a first broadcast signal (via 27a) and a second broadcast signal (via 27b); and a broadcasting receiver (31) configured to: receive the first broadcast signal (via 34) and the second broadcast signal (via 33) transmitted from the glass antenna (21); perform a preprocessing of each of the first broadcast signal (via 27a) or the second broadcast signal through a single wideband signal preprocessor (32/24).
Otaki et al. is silent on that when receiving the second broadcast signal, cancel and remove a harmonic component of the first broadcast signal from the second broadcast signal by adding a harmonic component of which the phase of the first broadcast signal is inverted to a transmission path of the second broadcast signal.
Shatara disclose in a diversity antenna system, it is expedient to generate a null in the multipath interferer antenna when receiving the second broadcast signal, cancel and remove a harmonic component of the first broadcast signal from the second broadcast signal by adding a harmonic component of which the phase of the first broadcast signal is inverted to a transmission path of the second broadcast signal (Para. 0007, Lines 2-7; Para. 0012, Lines 3-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the glass antenna defined as the interferer to cancel and remove a harmonic component of the broadcast signal by creating null in the antenna pattern as taught by Shatara into the device of Otaki et al. for the benefit of satisfying needed protocol in modulus algorithm systems used in implementing extensively in digital broadcasting (Para. 0007, Lines 1-9; Para. 0012, Lines 14-19).

Claims 2, 3, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. (EP 1686704 A2) in view of Shatara (US 20070142011) as applied to claims 1, 6 and 12, and further in view of Won et al. (KR20080072584).
Regarding claim 2, 7 and 13:
Otaki as modified is silent on that the first broadcast signal is a radio broadcast signal, wherein the second broadcast signal is a digital broadcast signal, and wherein the harmonic component of the first broadcast signal is an FM harmonic component of the radio broadcast signal.
Won et al. disclose (in Fig. 2) the first broadcast signal is a radio broadcast signal (processed via 210), wherein the second broadcast signal is a digital broadcast signal (processed via 220), and wherein the harmonic component of the first broadcast signal is an FM harmonic component (212) of the radio broadcast signal (processed via 210).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second broadcast signals as taught by Won et al. into the modified device of Otaki et al. for the benefit of achieving digital multimedia broadcasting reception antenna device (Page 2, Lines 67-70).
Regarding claim 3:
Otaki as modified is silent on that the wherein the broadcasting receiver is configured to: extract the harmonic component of the radio broadcast signal, invert a phase of the extracted harmonic component, and cancel and remove the harmonic component included in the digital broadcast signal by adding the harmonic component of which the phase is inverted to the digital broadcast signal (Para. 0007, Lines 2-7; Para. 0012, Lines 3-6).

Claims 4, 8, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. (EP 1686704 A2) in view of Shatara (US 20070142011) as applied to claims 1, 6 and 12, and further in view of Whikehart et al. (US 20030125003).
Regarding claims 4, 8 and 14:
Otaki as modified is silent on that the glass antenna comprises: a first glass antenna configured to receive signals of some channels of the first broadcast signal and some channels of the second broadcast signal; and a second glass antenna configured to receive signals of remaining channels of the first broadcast signal and remaining channels of the second broadcast signal.
Whikehart et al. disclose the glass antenna (in Fig. 3) comprises: a first glass antenna (304) configured to receive signals of some channels of the first broadcast signal (first RF signal) and some channels of the second broadcast signal (second RF signal; Para. 0010, Lines 3-7; Para. 0038, Lines 8- 10; Para. 0032, Lines 3-5); and a second glass antenna (306) configured to receive signals of remaining channels of the first broadcast signal (first RF signal) and remaining channels of the second broadcast signal (second RF signal; Para. 0010, Lines 3-7; Para. 0038, Lines 8-10; Para. 0034, Lines 3-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the tuners coupled to the antennas for the first and second broadcast signal as taught by Whikehart et al. into the modified device of Otaki for the benefit of configuring the device for operation in frequency modulation (FM) signals and other frequencies and modulations (Para. 0037, Lines 5-9).
Regarding claim 16:
Otaki as modified is silent on that the broadcasting receiver further comprises: a channel selector configured to selectively receive one of the first broadcast signal and the second broadcast signal in response to a channel selection by a user; and a tunable filter configured to selectively pass the broadcast signal of a channel selected by the user among the first broadcast signal and the second broadcast signal output from the wideband signal preprocessor.
Whikehart et al. disclose the broadcasting receiver (302) further comprises: a channel selector (322) configured to selectively receive one of the first broadcast signal (first RF signal) and the second broadcast signal (second RF signal) in response to a channel selection (via 322) by a user; and a tunable filter (arranged in 314) configured to selectively pass the broadcast signal of a channel selected by the user among the first broadcast signal (first RF signal) and the second broadcast signal (second RF signal) output from the wideband signal preprocessor (318).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the channel selector taught by Whikehart et al. into the modified device of Otaki for the benefit of preventing or reducing multipath distortion associated with these antennas (Para. 0004, Lines 4-5; Para. 0007, Lines 1-2).
Regarding claim 17:
Otaki as modified is silent on that the broadcast signal is selected from the glass antenna, the channel selector, the wideband signal preprocessor, and the tunable filter according to a control command generated by the channel selection by the user.
Whikehart et al. disclose the broadcast signal (defined by first and second RF signal) is selected from the glass antenna (of the first and second antennas; 314 and 316), the channel selector (822), the wideband signal preprocessor (318), and the tunable filter (disposed in the tuners, 310 and 312) according to a control command generated by the channel selection (via 322) by the user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the channel selector, antennas and signal preprocessor and arranged as taught by Whikehart et al. into the modified device of Otaki for the benefit of preventing or reducing multipath distortion associated with these antennas (Para. 0004, Lines 4-5; Para. 0007, Lines 1-2).
Regarding claim 18:
Otaki as modified is silent on that the channel selection by the user is performed through an operation of a head unit connected to the antenna system of the vehicle.
Whikehart et al. disclose the channel selection (via 322) by the user is performed through an operation of a head unit (820) connected to the antenna system (defined by the antenna arrangement, 304 and 306) of the vehicle.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the channel selection in the antenna system taught by Whikehart et al. into the modified device of Otaki for the benefit of preventing or reducing multipath distortion associated with these antennas (Para. 0004, Lines 4-5; Para. 0007, Lines 1-2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. (EP 1686704 A2) in view of Shatara (US 20070142011) as applied to claims 6 and 10, and further in view of Yang et al. (SU 20180132192).
Regarding claim 11:
Otaki as modified is silent that the broadcasting receiver further comprises: a band pass filter configured to extract a harmonic component from an output signal of the first preprocessor; a phase inverter configured to invert a phase of the harmonic component extracted by the band pass filter; and an adder configured to add the harmonic component of which the phase is inverted to the second broadcast signal input to the second preprocessor. 
Yang et al. disclose (in Fig. 5) the broadcasting receiver (500) further comprises: a band pass filter (537) configured to extract a harmonic component from an output signal of the first preprocessor (RX1 in 521); a phase inverter (536) configured to invert a phase of the harmonic component extracted by the band pass filter (537); and an adder (535) configured to add the harmonic component of which the phase is inverted (via 536) to the second broadcast signal input to the second preprocessor (RX2 in 521).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the phase shifter arranged to invert the phase of the harmonic component as taught by Yang et al. into the modified device of Otaki for the benefit of controlling the radiation direction of the antenna device by adjusting the phase of the signals (Para. 0127, Lines 19-22).

Claims 5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. (EP 1686704 A2) in view of Shatara (US 20070142011) and Whikehart et al. (US 20030125003) as applied to claim 1 and further in view of Won et al. (KR20080072584) and Manssen et al. (US 20150142139).
Regarding claims 5, 9 and 15:
Otaki as modified is silent that the received signals of the first glass antenna comprise an AM signal, a first FM signal, and a first DMB signal, and wherein the received signals of the second glass antenna comprise a second FM signal and a second DMB signal.
Won et al. disclose the received signals of the first glass antenna comprise an AM signal (processed in 211), a first FM signal (processed in 212), and a first DMB signal (processed in 224).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement size the first antenna glass for operation at AM, FM and DMB signal as taught by Won et al. into the modified device of Otaki for the benefit of operating the antenna with broadcasting conforming to standard transmits broadcasting (Page 1, Lines 32-34) and satellite digital multimedia broadcasting (Page 2, Lines 3-5).
Otaki as further modified is silent on that the received signals of the second glass antenna comprise a second FM signal and a second DMB signal.
Manssen et al. disclose (in Figs. 12 and 13) the obviousness of implementing a second antenna (1308) for resonance at two signals.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first antenna as tri-band and the second antenna as dual-band as taught by Manssen et al. into the further modified device of Otaki for the benefit of achieving a diversity receiver for improved system performance at multimode operation (Para. 0049, Lines 7-8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845